                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


JEANNE MAJUSIAK,                                 CV 19-53-BLG-SPW-TJC

                    Plaintiff,
                                                  ORDER
vs.

ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY,

                    Defendant.

      The Court has been notified of settlement of this case. (Doc. 32.) No issue

appears to remain for the Court’s determination, therefore: IT IS HEREBY

ORDERED that within 30 days of the date of this Order, the parties shall file a

stipulation to dismiss together with a proposed order dismissing the case.

      IT IS FURTHER ORDERED that all pending motions (Docs. 17 & 24) and

deadlines (see Doc. 20) are VACATED.

      DATED this 16th day of October 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
